Citation Nr: 0408196	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for angina and 
hypertension.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970 and in the Colorado Army National Guard from February 
1988 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues on appeal were previously before the Board on 
three prior occasions.  Specifically, in March 1997 and March 
1999, the issues on appeal were remanded to the RO to 
accomplish further development and, in March 2003, these 
claims were denied by the Board.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2003 
Order, the Court vacated the Board's March 2003 decision and 
remanded the matter to the Board for development consistent 
with the Joint Motion for Remand.  Upon review of the claims 
file, the Board finds that the development described below 
must be accomplished prior to further adjudication by the 
Board.  


REMAND

In its September 2003 Order the Court granted a Joint Motion 
for Remand.  This motion stated, in essence, that the veteran 
had not been adequately notified of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board also 
notes that VA regulations have been revised to implement the 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The Board notes, however, that the 
record does not show that the appellant has been properly 
notified of the evidence necessary for a favorable 
determination as to the issues on appeal.  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

In DAV, the Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Subsequent to the September 2003 Order from the Court, the 
veteran submitted additional evidence and requested that his 
case be remanded to the AOJ for review.  In light of the 
foregoing, this case must be remanded to the RO for review of 
the new evidence.  

In October 2003, the Board sent the appellant a letter to a 
post office box address indicating, in pertinent part, that 
the records showed that the appellant had appointed an 
attorney as his representative and that the attorney's 
authority to represent VA claimants had been revoked, 
effective July 28, 2003.  He was informed that this attorney 
was no longer able to represent him and that he could: (1) 
represent himself; (2) appoint an accredited veteran's 
service organization to represent him; or (3) appoint a 
different private attorney or an "agent" to represent him.  
He was given 30 days within which to inform VA of his 
intentions.  If, after 30 days from the date of the letter, 
there was no response, VA would assume that the appellant 
wanted to represent himself.  This letter was not returned as 
undeliverable and no response has been received from the 
appellant.  

In this regard, it is significant to note that, in March 
2004, in connection with other communication from the Board, 
the Board received communication from the veteran which 
included an address different from the post office box 
address to which the October 2003 notification had been sent.  
Accordingly, the Board finds that the appellant should be 
notified that his attorney's authority has been revoked and 
he should be provided another opportunity to appoint a 
representative or to choose to represent himself with respect 
to the issues on appeal.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  The appellant 
should also provide specific details 
concerning relevant treatment he may have 
been provided at Fitzsimmons Army Medical 
Center in 1989 and St. Anthony's Hospital 
in Denver, Colorado. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters which the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should send a letter to the 
veteran at the address identified in the 
communication received from him in March 
2004.  He should be notified that, 
effective July 28, 2003, VA revoked his 
appointed attorney's authority to 
represent VA claimants.  The veteran 
should also be notified that, inasmuch as 
this attorney is no longer able to 
represent him, he has the option to (1) 
represent himself; (2) appoint an 
accredited veteran's service organization 
to represent him; or (3) appoint a 
different private attorney or an 
"agent" to represent him.  He should be 
give an appropriate amount of time within 
which to inform VA of his intentions.  

4.  The RO should then review the claims 
in light of all additional evidence 
received since the supplemental 
statements of the case issued in 2002 and 
undertake any additional development 
deemed appropriate, to include affording 
the veteran a VA examination.  
Thereafter, the RO should readjudicate 
the issues on appeal.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




